Matter of Buttiglieri (Ferrel J.B.) (2018 NY Slip Op 00737)





Matter of Buttiglieri (Ferrel J.B.)


2018 NY Slip Op 00737


Decided on February 2, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 2, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, LINDLEY, CURRAN, AND TROUTMAN, JJ.


1399 CA 17-00588

[*1]IN THE MATTER OF THE APPLICATION OF MARK BUTTIGLIERI, DESIGNEE OF THE CHIEF EXECUTIVE OFFICER OF UPSTATE UNIVERSITY HOSPITAL OF THE STATE UNIVERSITY OF NEW YORK, PETITIONER-APPELLANT, FOR THE APPOINTMENT OF A GUARDIAN OF THE PERSON AND PROPERTY PURSUANT TO ARTICLE 81 OF THE MENTAL HYGIENE LAW FOR FERREL J.B., AN ALLEGED INCOMPETENT PERSON, RESPONDENT. M. KATHLEEN LYNN, ESQ., AND RAYMOND J. DAGUE, ESQ., RESPONDENTS. (APPEAL NO. 1.)


ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (KATHLEEN M. TREASURE OF COUNSEL), FOR PETITIONER-APPELLANT.
M. KATHLEEN LYNN, FAYETTEVILLE, RESPONDENT PRO SE.

	Appeal from an order and judgment (one paper) of the Supreme Court, Onondaga County (James P. Murphy, J.), entered April 26, 2016 in a proceeding pursuant to Mental Hygiene Law article 81. The order and judgment, insofar as appealed from, reserved decision on who would be responsible to pay the attorneys' fees of M. Kathleen Lynn, Esq. and Raymond J. Dague, Esq. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see Cobb v Kittinger , 168 AD2d 923, 923 [4th Dept 1990]).
Entered: February 2, 2018
Mark W. Bennett
Clerk of the Court